 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TULE LAKE COMMITTEE,                              No. 2:18-cv-02280 KJM DMC

12                       Plaintiff,                     ORDER

13           v.
14    CITY OF TULELAKE, et al.,
15                       Defendants.
16

17                  In September 2018, the parties in this case completed a settlement conference

18   presided over by Magistrate Judge Cota and entered into an interim settlement agreement. See

19   ECF No. 39. The parties were unable to reach a permanent settlement agreement, and the

20   magistrate judge referred the case back to this court for further proceedings. ECF No. 48. On

21   June 6, 2019, the court held a status conference with the parties, where they discussed the

22   propriety of the court’s maintaining the interim settlement agreement under seal indefinitely.

23   Plaintiff represented it did not believe the document meets the requirements for sealing set out in

24   Local Rule 141. See ECF No. 53 at 2.

25                  After the hearing, the court ordered defendants to show cause why the interim

26   settlement should not be unsealed and filed on the public docket. ECF No. 53. The defendants

27   filed a notice of non-opposition to unsealing. ECF No. 55. Plaintiff then filed an unopposed

28   motion to unseal the relevant documents, which is now before the court. ECF No. 56.
                                                       1
 1                  The court GRANTS plaintiff’s unopposed motion to unseal documents and events
 2   that are currently sealed on this court’s docket. Plaintiff’s motion references ECF Nos. 27, 33,
 3   34, 35, 36, 45, 46 and 47. However, several of these docket entries are not sealed; rather, two are
 4   minute orders referencing sealed proceedings, ECF Nos. 35 (minutes for proceedings on
 5   10/25/18, ordering transcripts of proceeding are sealed), 45 (minutes for proceedings on 4/3/19,
 6   the transcripts of which are sealed); one is an order sealing a proceeding and document, ECF Nos.
 7   33 (Order sealing 9/27/18 proceedings and Stipulated Interim Settlement Agreement and
 8   Proposed Order, ECF No. 31); and one is an order granting two requests to seal, ECF No. 46
 9   (Order sealing ECF Nos. 40, 42). The court interprets this to mean the parties request the
10   underlying sealed documents and transcripts be unsealed. Accordingly, the court hereby
11   DIRECTS the Clerk of the Court to unseal the following: ECF Nos. 27, 31, 34, 36, 40, 42, 47,
12   and the transcripts of the proceedings on 9/27/18, 10/25/18 and 4/3/19. See E.D. Cal. R. 141(f).
13                  IT IS SO ORDERED.
14   DATED: August 7, 2019.
15

16
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
